Citation Nr: 0832764	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetic nephropathy as 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran has diabetic nephropathy. 


CONCLUSION OF LAW

Diabetic nephropathy is not proximately due to, or the result 
of, service-connected diabetes mellitus.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letters 
sent to the veteran in November 2005 and January 2006.  The 
letters addressed all required notice elements and were sent 
prior to the initial unfavorable decision by the AOJ.  In 
this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private medical records pertinent to 
the years after service.  Additionally, the veteran was 
afforded a VA examination in May 2006.  The Board, therefore, 
finds that the VCAA duty to assist has also been satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the veteran claims that service connection is 
warranted for diabetic nephropathy as secondary to his 
service-connected diabetes mellitus, type II.  The record 
clearly indicates that the veteran is service-connected for 
diabetes mellitus, type II.  Therefore, Wallin element two is 
satisfied. 

However, with respect to the first Wallin element, medical 
evidence of a current disability, the Board finds that the 
veteran does not have a current diagnosis of diabetic 
nephropathy.  In this regard, the veteran submitted a private 
medical record dated in October 2005 which indicated that he 
had diabetes mellitus, type II, and an unspecified renal 
complication as secondary to it, diagnosed in July 2005.  
Diabetic nephropathy was not diagnosed.  

Nevertheless, the veteran was scheduled for a VA examination 
in May 2006.  The May 2006 VA examiner reviewed the veteran's 
claims file, including the October 2005 private treatment 
record.  The VA examiner reported that the available 
chemistries in the claims file did not reflect elevation of 
the blood urea nitrogen or creatinine.  He stated that the 
veteran was unaware of any spillage of protein in his urine 
from his primary care physician.  The veteran denied any 
history of genitourinary malignancy and nocturia of more than 
two times nightly, but stated that he does pass urine rather 
frequently during the day, estimating at least every one to 
two hours.  The veteran had no problems with incontinence but 
occasionally experiences terminal dribbling. The veteran had 
not had any surgery on any part of his urinary tract and had 
not had any recurrent urinary tract infections, renal colic, 
bladder stones, acute nephritis or hospitalizations for 
urinary tract disease.  Catheterization was not done either 
past or present and he had no urethral dilations.  A 
urinalysis was performed, and the examiner concluded that 
there was an "absence of nephropathy."  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, 
although the October 2005 private treatment record indicates 
an unspecified renal disability, the accompanying clinical 
records and laboratory reports do not show any evidence of a 
renal condition, and no diagnosis of diabetic nephropathy was 
made.  Furthermore, urinalysis conducted by the May 2006 VA 
examiner found that the veteran did not have any renal 
conditions.  The conclusion made by the VA examiner was far 
more probative as it was definitive and supported by 
rationale, to include negative laboratory findings.

In sum, the Board finds that the competent medical evidence 
is against the finding that the veteran has a current 
diagnosis of diabetic nephropathy.  A service-connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Such has simply 
not been shown.

Thus, because the veteran has failed to meet Wallin element 
one, he cannot meet Wallin element three, a nexus between a 
current disability and a service-connected disability.

Although the veteran might sincerely believe that he has 
diabetic nephropathy, and that it was caused or aggravated by 
his service-connected diabetes mellitus, the veteran, as a 
lay person, is not competent to make such diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
any statements by the veteran regarding such etiology or 
onset do not constitute competent medical evidence on which 
the Board can make a service connection determination.  Thus, 
service connection for diabetic nephropathy as secondary to 
diabetes mellitus, type II, is not warranted.

In summary, the Board finds that the veteran does not have a 
current diagnosis of diabetic nephropathy.  Absent a current 
diagnosis, the claimed condition cannot be causally related 
to or aggravated by his service-connected diabetes mellitus, 
type II.  For the reasons and bases discussed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for diabetic nephropathy, 
claimed as secondary to service-connected diabetes mellitus, 
type II, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


